NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
RICHARD L. ABRAMS,
Petitioner, -
V.
SOCIAL SECURITY ADMINISTRATION,
Resp0n,den,t. '
2011-3177 .
Petition for review of the Merit Syste1ns Protection
Board in case n0. CB7521080001-T-1.
ON MOTION
ORDER
Richard L. Abrams moves without opposition for a 60-
day extension of time, until February 7, 2012, to file his
principal brief, and for an extension of ti1ne, until Febru-
ary 14, 2012, for Amicus Assoication of Administrative
LaW Judges to file its amicus brief.
Upon consideration thereof,

ABRAMS V. SSA
IT IS ORDERED THATZ
2
The motion is g'ranted. No further extensions should
be anticipated
FoR THE CoURT
DEC 06 2011 /S/ Jan H0rba1y
Date J an Horba1y
cc: Peter B. Broida, Esq.
E1izabeth M. Hosf0rd, Esq.
Donald J. Willy, Esq. N.S.CGURT
C1erk
'TI
3r"
gm
.uT
THE FEDERAL C1
EALS FGR
RCU!T
321 fmc 06 2011
mic H0asALv
CLERK